Luke, J.
The bill of exceptions in this case presents the same issue for the third time. It was presented and decided in Alumbaugh v. State, No. 19694, ante, 15; and also in Alumbaugh v. State, 39 Ga. App. 559 (147 S. E. 714). The only difference in the point here raised is a change in the name of the procedure. This ease is controlled by the ruling reported in 39 Ga. App. 559 (2) (147 S. E. 714), where this court held: “Where the defendant in a criminal ease excepts directly to the overruling of a demurrer to the accusation, and the court immediately signs and certifies the bill of exceptions, it is not error for the judge to proceed with the trial of the case without waiting for the appellate court to pass upon the validity of the demurrer.”
The court did not err in denying the motion to arrest the judgment.

Judgment affirmed.


Broyles, G. J., mid Bloodworth, J., concur.